Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 29 December 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 29. Decr: 1806.

I have as little faith in presentiments as yourself—but the anxiety which I have felt for this whole week on your account has been such, that on receiving this morning your two letters of the 19th: and 21st:—I opened them with a trembling hand and heart—I lay this morning an hour before day-light, torturing myself with the fancy that some calamity of fire had befallen you or the children; and when I broke the seals of your letters, your sore throat and George’s cough, and the dread of fire, were all mingled in a sort of confusion in my mind, which was relieved only by getting through both your letters; and by an ejaculation of inexpressible gratitude to Heaven on finding that nothing but your clothes had been burnt—Had your loss been six times as great, I should still have bless’d Heaven that it was no worse—I shall henceforth feel easier with respect to the danger of fire; because I am convinced that the accident you have met with will sharpen your caution—That you will attend not only to the fires in the chimnies; but to what is infinitely more dangerous the candles upon your tables and drawers—Let me intreat you my dearest friend, never to suffer a candle to be left burning in your chamber, when there is nobody there; and if you could keep all cotton and linen articles of Cloathing so ranged as not to be crowded and cluttered upon drawers where candles are placed your life and that of your children would be more secure—
On the morning when I left you my dear friend, you remember I asked you for a promise—which was, that you would take care of the children—you seemed to think that the request was almost equivalent to a reproach—I had no such intention—I knew your heart would always take the tenderest care of them—But what I wish’d to impress upon you was continual reflection—if possible to prevent a thoughtless moment—I knew you would always do right when you gave yourself time to think.—I have seen by the newspapers an account of three children burnt to death in New-York the week before last, by their Cloaths catching fire—Their Cloaths were of Cotton, and the paper cautions against the use of Cotton for the winter cloathing of children.—Ours I presume have no Cotton about them—But let us extend the lesson further, and learn in all cases to keep Cotton cloathing from the fire.
The loss of poor little Walter has not only made me more susceptible of alarm than before—Mr: and Mrs: Boyd feel the same increase of sensibility in regard to their little boy—He has been unwell for some days, though they know not exactly what ails it—They have had recourse both to Doctors and Doctresses for its relief; but I hope the child is not so ill as they fear—Their House is so cold and damp that they cannot live in it any longer—They are about to move into one of the six buildings—
I have an invitation to dine with the President on Wednesday—the last day of the year—We are still doing nothing in both Houses of Congress.
You say nothing of Caroline—But I see a letter enclosed in your’s from her to Kitty—My love to her, and to the dear children—I have not yet had one line from Quincy—
Ever your affectionate
John Quincy Adams.